The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered. Upon entering the response and the examiner’s amendment below, claims 1 and 7 have been amended. As a result, the previous rejection has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hopeton Walker on 5/23/2022.
1.  (Currently Amended) A mobile object apparatus, comprising: 
an electric power reception circuit configured to receive electric power in a noncontact manner from a power feed apparatus of a plurality of power feed apparatuses, wherein 
each power feed apparatus of the plurality of power feed apparatuses is allocated to a sub-area of a plurality of sub-areas, 
the plurality of sub-areas is within a specific area, 
the mobile object apparatus is at a first sub-area of the plurality of subareas, 
each power feed apparatus has a capability to transmit the electric power in the non-contact manner, and
the power feed apparatus is allocated to the first sub-area adjacent to the mobile object apparatus; 
an electric power storage circuit configured to store the received electric power; and 
a control circuit configured to: 
compare an amount of the stored electric power with a threshold value, wherein the threshold value corresponds to an electric power amount requisite for a movement operation of the mobile object apparatus from the first sub-area to a second sub-area of the plurality of sub-areas, wherein the second sub-area is located next to the first sub-area; 
control the electric power reception circuit to continue the reception of the electric power from the power feed apparatus, wherein the electric power reception circuit is controlled based on the amount of the stored electric power that is less than the threshold value;
control execution of the movement operation of the mobile object apparatus from the first sub-area to the second sub-area, wherein 
the execution of the movement operation is controlled based on the amount of the stored electric power that is one of equal to or greater than the threshold value, and 
the amount of stored electric power becomes smaller than the threshold value based on the movement operation of the mobile object apparatus from the first sub-area to the second sub-area; and 
control execution of a stop operation to stop the movement operation of the mobile object apparatus, wherein the execution of the stop operation is controlled based on the amount of the stored electric power that is less than the threshold value and the completion of the execution of the movement operation.

7.  (Currently Amended)A method, comprising: 
in a mobile object apparatus: 
receiving, by an electric power reception circuit of the mobile object apparatus, electric power in a non-contact manner from a power feed apparatus of a plurality of power feed apparatuses, wherein 
each power feed apparatus of the plurality of power feed apparatuses is allocated to a sub-area of a plurality of sub-areas, 
the plurality of sub-areas is within a specific area, 
the mobile object apparatus is at a first sub-area of the plurality of subareas,
each power feed apparatus has a capability to transmit the electric power in the non-contact manner, and 
the power feed apparatus is allocated to the first sub-area, adjacent to the mobile object apparatus; 
storing, by an electric power storage circuit of the mobile object apparatus, the received electric power; 
comparing, by a control circuit of the mobile object apparatus, an amount of the stored electric power with a threshold value, wherein the threshold value corresponds to an electric power amount requisite for a movement operation of the mobile object apparatus from the first sub-area to a second sub-area of the plurality of sub-areas, wherein the second sub-area is located next to the first sub-area; 
controlling, by the control circuit, the electric power reception circuit to continue the reception of the electric power from the power feed apparatus, wherein the electric power reception circuit is controlled based on the amount of the stored electric power that is less than the threshold value; 
controlling, by the control circuit, execution of the movement operation of the mobile object apparatus from the first sub-area to the second sub-area, wherein
the execution of the movement operation is controlled based on the amount of the stored electric power that is one of equal to or greater than the threshold value, 
the amount of stored electric power becomes smaller than the threshold value based on the movement operation of the mobile object apparatus from the first sub-area to the second sub-area; and 
controlling, by the control circuit, execution of a stop operation to stop the movement operation of the mobile object apparatus, wherein the execution of the stop operation is controlled based on the amount of the stored electric power that is less than the threshold value and the completion of the execution of the movement operation.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Ichikawa (2014/0138199) and Ogami (JP 2006-087214).
With respect to independent claim 1, the prior art of rejection, taken alone or in combination does not teach the limitations “a control circuit configured to: compare an amount of the stored electric power with a threshold value, wherein the threshold value corresponds to an electric power amount requisite for a movement operation of the mobile object apparatus from the first sub-area to a second sub-area of the plurality of sub-areas, wherein the second sub-area is located next to the first sub-area; control the electric power reception circuit to continue the reception of the electric power from the power feed apparatus, wherein the electric power reception circuit is controlled based on the amount of the stored electric power that is less than the threshold value; control execution of the movement operation of the mobile object apparatus from the first sub-area to the second sub-area, wherein  the execution of the movement operation is controlled based on the amount of the stored electric power that is one of equal to or greater than the threshold value, and the amount of stored electric power becomes smaller than the threshold value based on the movement operation of the mobile object apparatus from the first sub-area to the second sub-area; and control execution of a stop operation to stop the movement operation of the mobile object apparatus, wherein the execution of the stop operation is controlled based on the amount of the stored electric power that is less than the threshold value and the completion of the execution of the movement operation.” The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record.
Independent claim 7 recites similar limitations as in claim 1 and is therefore indicated as allowable for similar reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RASEM MOURAD/             Examiner, Art Unit 2836                                                                                                                                                                                           /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836